 

Exhibit 10.2

ALNYLAM PHARMACEUTICALS, INC.

Incentive Stock Option Agreement
Granted Under 2018 Stock Incentive Plan

1.Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc,, a Delaware
corporation (the “Company”), on            , 20[   ] (the “Grant Date”) to
[                  ], an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2018 Stock Incentive Plan (the “Plan”), a total of [                
 ] shares (the “Shares”) of common stock, $.01 par value per share, of the
Company (“Common Stock”) at $[          ] per Share.  Unless earlier terminated,
this option shall expire at 5:00 p.m., Eastern time, on [_______] (the “Final
Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 6.25%
of the original number of Shares at the end of each successive three-month
period following the first anniversary of the Grant Date until the fourth
anniversary of the Grant Date.  Notwithstanding the foregoing, this option will
become fully exercisable in the event the Participant dies prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in Section 3(e) below.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

(b)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he

Version May 2018

--------------------------------------------------------------------------------

 

or she exercises this option, is, and has been at all times since the Grant
Date, an employee or officer of, or consultant or advisor to, the Company or any
parent or subsidiary of the Company as defined in Section 424(e) or (f) of the
Code (an “Eligible Participant”).

(c)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability (after taking into
account any acceleration), and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship is terminated by the Company for
Cause (as defined below), the right to exercise this option shall terminate
immediately upon the effective date of such termination of employment.  “Cause”
shall mean willful misconduct by the Participant or willful failure by the
Participant to perform his or her responsibilities to the Company (including,
without limitation, breach by the Participant of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive.  The Participant’s employment
or other relationship shall be considered to have been terminated for Cause if
the Company determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

4.Tax Matters.

(a)Withholding.  No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

(b)Disqualifying Disposition.  If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

- 2 -

 

--------------------------------------------------------------------------------

 

5.Transfer Restrictions.  

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.Data Privacy Consent.

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”).  By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Participant may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Participant shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

ALNYLAM PHARMACEUTICALS, INC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 




- 3 -

 

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s 2018 Stock Incentive Plan.

 

 

PARTICIPANT

 

 

 

Address:

 

 

 

 

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement
Granted Under 2018 Stock Incentive Plan

1.Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on            , 20[   ] (the “Grant Date”) to
[                  ], an [employee], [consultant], [director] of the Company
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2018 Stock Incentive Plan (the “Plan”), a
total of [                  ] shares (the “Shares”) of common stock, $.01 par
value per share, of the Company (“Common Stock”) at $[          ] per
Share.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on [_______] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 6.25 %
of the original number of Shares at the end of each successive three-month
period following the first anniversary of the Grant Date until the fourth
anniversary of the Grant Date.  Notwithstanding the foregoing, this option will
become fully exercisable in the event the Participant dies prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in Section 3(e) below.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

(b)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an [employee,

Version May 2018

--------------------------------------------------------------------------------

 

 

officer or director of], or consultant or advisor to, the Company or any other
entity the employees, officers, directors, consultants, or advisors of which are
eligible to receive option grants under the Plan (an “Eligible Participant”).

(c)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability (after taking into
account any acceleration), and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

4.Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.Transfer Restrictions.  This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant; provided, however, that solely with respect to any

- 2 -

 

--------------------------------------------------------------------------------

 

 

Participant who is an Executive Officer (as such term is defined in the Plan), a
Participant may make a gratuitous transfer of this option to or for the benefit
of any immediate family member, family trust or other entity established for the
benefit of the Participant and/or an immediate family member thereof if, with
respect to such proposed transferee, the Company would be eligible to use a
Form S‑8 for the registration of the sale of the Shares under the Securities Act
of 1933, as amended; provided, further, that the Company shall not be required
to recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this agreement and the Plan.  References to the Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

6.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Participant (i) authorizes
the Company to collect, process, register and transfer to the Relevant Companies
all Relevant Information; (ii) waives any privacy rights the Participant may
have with respect to the Relevant Information; (iii) authorizes the Relevant
Companies to store and transmit such information in electronic form; and (iv)
authorizes the transfer of the Relevant Information to any jurisdiction in which
the Relevant Companies consider appropriate.  The Participant shall have access
to, and the right to change, the Relevant Information.  Relevant Information
will only be used in accordance with applicable law.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

ALNYLAM PHARMACEUTICALS, INC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 




- 3 -

 

--------------------------------------------------------------------------------

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s 2018 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

Address:

 

 

 

 

 

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement
Granted Under 2018 Stock Incentive Plan

1.Grant of Option.

This Nonstatutory Stock Option Agreement (“Agreement”) evidences the grant by
Alnylam Pharmaceuticals, Inc., a Delaware corporation (the “Company”), on
[        ], 20[   ] (the “Grant Date”) to [        ], an [employee],
[consultant], [director] of the Company or one its subsidiaries (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2018 Stock Incentive Plan (the “Plan”), a
total of [        ] shares of common stock, $0.01 par value per share, of the
Company (“Common Stock”) at $[        ] per Share (the “Option”).  Unless
earlier terminated, this Option shall expire at 5:00 p.m., Eastern time, on
[        ] (the “Final Exercise Date”). Capitalized terms used but not defined
herein have the same meaning as provided in the Plan.

It is intended that the Option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the U.S. Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this Agreement, shall be deemed to include any person who acquires
the right to exercise this Option validly under its terms.

2.Vesting Schedule.

This Option will become exercisable (“vest”) as to 25% of the original number of
shares of Common Stock on the first anniversary of the Grant Date and as to an
additional 6.25% of the original number of shares of Common Stock at the end of
each successive three-month period following the first anniversary of the Grant
Date until the fourth anniversary of the Grant Date.  Notwithstanding the
foregoing, this Option will become fully exercisable in the event the
Participant dies prior to the Final Exercise Date while he or she is an Eligible
Participant (as defined below) and the Company has not terminated such
relationship for “Cause” as specified in Section 3(e) below.

The right of exercise shall be cumulative so that to the extent this Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares of Common
Stock for which it is vested until the earlier of the Final Exercise Date or the
termination of this Option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this Option may be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this Agreement, and payment in full in the manner provided in
this Agreement. Alternatively, the Participant may complete the on-line exercise
procedure established by the Company and/or the Company's designated
broker.  The Participant may purchase less than the number of shares of Common
Stock covered hereby, provided that no partial exercise of this Option may be
for any

EX-US NQSO AGREEMENT

 

Version July 2018

 

--------------------------------------------------------------------------------

 

 

fractional share of Common Stock or for fewer than ten whole shares of Common
Stock. This Option shall not be deemed to have been exercised (i.e., the
exercise date shall not be deemed to have occurred) until the notice of such
exercise and payment in full of the exercise price are provided.

(b)Payment. The exercise price may be paid in such manner as the Company may
specify from time to time in its sole discretion, including (but not limited to)
the three following methods:

(1)by a net exercise arrangement pursuant to which the Committee will reduce the
number of shares of Common Stock issued upon exercise by the largest whole
number of shares of Common Stock with an aggregate Fair Market Value on the date
of exercise sufficient to cover the aggregate exercise price (a “Net Exercise”);

(2)by tendering (actually or by attestation) shares of Common Stock already
owned by the Participant; or

(3)cash payment.  

In cases where the Participant utilizes a Net Exercise and the Fair Market Value
of the number of whole shares of Common Stock withheld is greater than the
aggregate exercise price, the Company shall make a cash payment to the
Participant equal to the difference as soon as administratively practicable.

(c)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time he or she exercises this Option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(d)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this Option shall be exercisable only to the extent that
the Participant was entitled to exercise this Option on the date of such
cessation.  Notwithstanding the foregoing, if the Company determines that the
Participant, prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or any other agreement between the Participant and the
Company, the right to exercise this Option shall terminate immediately upon such
violation.

(e)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in paragraph (e) below,
this Option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this Option shall be

- 2 -

 

--------------------------------------------------------------------------------

 

 

exercisable only to the extent that this Option was exercisable by the
Participant on the date of his or her death or disability (after taking into
account any acceleration), and further provided that this Option shall not be
exercisable after the Final Exercise Date.

(f)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this Option
shall terminate immediately upon the effective date of such termination of
employment or other relationship.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

4.Tax Withholding.

The Participant acknowledges that, regardless of any action taken by the Company
or any affiliate with respect to any or all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax‑related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and may exceed the amount actually withheld by the Company or any affiliate. The
Participant further acknowledges that the Company and/or any affiliate (i) makes
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including, but not limited
to, the grant, vesting or exercise of this Option, the subsequent sale of shares
of Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Participant is subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company and/or any affiliate (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  Prior to the relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
the Company and/or any affiliate to satisfy all Tax-Related Items.  In this
regard, the Participant authorizes the Company and/or any affiliate, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of shares of
Common Stock acquired at exercise of this Option either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization) without further consent unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the Participant
agrees that the obligation for Tax-Related Items may be satisfied by withholding
in shares of Common Stock to be issued at exercise of this Option.  The Company
may withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Participant will receive

- 3 -

 

--------------------------------------------------------------------------------

 

 

a refund of any over-withheld amount in cash and will have no entitlement to the
shares of Common Stock equivalent.  If the obligation for Tax-Related Items is
satisfied by withholding in shares of Common Stock, for tax purposes, the
Participant is deemed to have been issued the full number of shares of Common
Stock subject to the exercised options, notwithstanding that a number of the
shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items.  Finally, the Participant agrees to pay to the Company or any
affiliate, including through withholding from the Participant’s wages or other
cash compensation paid to the Participant by the Company and/or any affiliate,
any amount of Tax-Related Items that the Company or any affiliate may be
required to withhold or account for as a result of participation in the Plan
that cannot be satisfied by the means previously described.  The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares of Common Stock, if the Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.

5.Transfer Restrictions.  

This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant provided,
however, that to the extent permitted under applicable law and solely with
respect to any Participant who is an Executive Officer (as such term is defined
in the Plan), a Participant may make a gratuitous transfer of this option to or
for the benefit of any immediate family member, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if, with respect to such proposed transferee, the Company would be
eligible to use a Form S‑8 for the registration of the sale of the shares of
Common Stock under the Securities Act of 1933, as amended; provided, further,
that the Company shall not be required to recognize any such transfer until such
time as the Participant and such permitted transferee shall, as a condition to
such transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of this agreement and the Plan.  References to
the Participant, to the extent relevant in the context, shall include references
to authorized transferees.

6.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.Nature of Grant.  In accepting the grant, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated at any time by
the Company’s Board of Directors, or any Committee of the Board to which the
Board may delegate its powers under the Plan (“Committee”);

- 4 -

 

--------------------------------------------------------------------------------

 

 

(b)the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options (whether on the
same or different terms), or benefits in lieu of options, even if options have
been granted in the past;

(c)all decisions with respect to future grants of options or other grants, if
any, will be at the sole discretion of the Board or Committee, including, but
not limited to, the form and timing of the grant, the number of shares of Common
Stock subject to the grant, and the vesting and exercise provisions applicable
to the grant;

(d)this Option grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or any affiliate and shall not interfere with
the ability of the Company, or affiliate, as applicable, to terminate
Participant’s employment or service relationship;

(e)the Participant is voluntarily participating in the Plan;

(f)this Option and the shares of Common Stock subject to this Option are not
intended to replace any pension rights or compensation;

(g)this Option and the shares of Common Stock subject to this Option, and the
income and value thereof, are an extraordinary item of compensation outside the
scope of the Participant’s employment (and employment contract, if any) and is
not part of normal or expected compensation for any purpose, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h)the future value of the shares of Common Stock underlying this Option is
unknown, indeterminable and cannot be predicted with certainty;

(i)unless otherwise determined by the Board or Committee in its sole discretion,
a termination of employment shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period; the Committee shall have the exclusive
discretion to determine when a termination of employment occurs for purposes of
this grant of options;

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of options resulting from the Participant ceasing to provide
employment or other services to the Company or any affiliate (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), and in consideration of the grant
of the options to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company
or any affiliate, waives his or her ability, if any, to bring any such claim,
and releases the Company and affiliates from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Participant shall be deemed irrevocably
to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claim;

- 5 -

 

--------------------------------------------------------------------------------

 

 

(k)unless otherwise provided herein, in the Plan or by the Company in its
discretion, this Option and the benefits evidenced by this Agreement do not
create any entitlement to have this Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of Common
Stock of the Company; and

(l)if the Participant resides or is employed outside the United States, the
Participant acknowledges and agrees that neither the Company nor any affiliate
shall be liable for any exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of this Option
or of any amounts due to Participant pursuant to the exercise of this Option or
the subsequent sale of any shares of Common Stock acquired upon exercise.

8.Electronic Delivery and Acceptance.  

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or any electronic system
established and maintained by the Company or a third party designated by the
Company.

9.Governing Law and Venue.

This Agreement and all claims arising out of or based upon this Agreement or
relating to the subject matter hereof shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction. Any legal proceeding arising out of this Plan or this Agreement
shall be brought exclusively in the Federal or State courts located in the State
of Delaware.  The Participant agrees to submit to personal jurisdiction and to
venue in those courts.  The Participant further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable Federal laws.

10.Language.  

The Participant acknowledges and agrees that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, rules, procedures,
forms, notices and legal proceedings entered into, given or instituted pursuant
to this Option, be drawn up in English.  If the Participant received this
Agreement, or any other document related to this Option and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

- 6 -

 

--------------------------------------------------------------------------------

 

 

11.Severability.  

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

12.Binding Effect.

This Agreement shall bind and inure to the benefit of the Company, its
successors and assigns and the Participant and the Participant’s estate in the
event of the Participant’s death.

 

13.Appendix.  

Notwithstanding any provisions in this Agreement, this Option grant shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Participant’s country or residence (and country of employment,
if different).  Moreover, if the Participant transfer residence or employment to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer).  The Appendix constitutes part of this Agreement.

14.Imposition of Other Requirements.  

The Company reserves the right to impose other requirements on the Participant’s
participation in the Plan, on this Option and on any shares of Common Stock
purchased upon exercise of this Option, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

15.Private Placement.

The grant of this Option is not intended to be a public offering of securities
in the Participant’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law). No employee of the Company is permitted to advise the
Participant on whether the Participant should purchase shares of Common Stock
under the Plan or provide the Participant with any legal, tax or financial
advice with respect to the grant of this Option. Investment in shares of Common
Stock involves a degree of risk. Before deciding to purchase shares of Common
Stock pursuant to this Option, the Participant should carefully consider all
risk factors and tax considerations relevant to the acquisition of shares of
Common Stock under the Plan or the disposition of them. Further, the Participant
should carefully review all of the materials related to this Option and the
Plan, and the Participant should consult with his or her personal legal, tax and
financial advisors for professional advice in relation to the Participant’s
personal circumstances.

 

 

- 7 -

 

--------------------------------------------------------------------------------

 

 

16.Insider Trading.

The Participant acknowledges that, depending on the Participant’s or the
Participant’s broker’s country of residence or where the shares of Common Stock
are listed, the Participant may be subject to insider trading restrictions
and/or market abuse laws which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of shares of Common Stock, rights to shares
of Common Stock or rights linked to the value of shares of Common Stock during
such times the Participant is considered to have “inside information” regarding
the Company as defined in the laws or regulations in the Participant’s country.
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant placed before the Participant possessed
inside information. Furthermore, the Participant could be prohibited from (a)
disclosing the inside information to any third party (other than on a “need to
know” basis), and (b) “tipping” third parties or causing them otherwise to buy
or sell securities. Third parties include fellow employees. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any restrictions and is advised to speak to the Participant’s personal
advisor on this matter.

 

17.Compliance with Laws; Repatriation of Proceeds.

The Participant agrees, as a condition of the grant of this Option, to
repatriate all payments attributable to the shares of Common Stock and/or cash
acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of shares of Common Stock acquired pursuant to
this Option) if required by and in accordance with local foreign exchange rules
and regulations in the Participant’s country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
affiliates, as may be required to allow the Company and its affiliates to comply
with local laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different). Finally, the Participant agrees to
take any and all actions as may be required to comply with his or her personal
legal and tax obligations under local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).

 

18.Waiver.

The Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.

19.Entire Agreement.

This Agreement and the Plan set forth the entire agreement and understanding of
the parties with respect to the grant and exercise of this Option and the
administration of the Plan and supersede all prior agreements, arrangements,
plans and understandings relating to the grant and exercise of this Option and
the administration of the Plan.

 

- 8 -

 

--------------------------------------------------------------------------------

 

 

20.Data Privacy Consent.  

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other option grant materials
(“Data”) by and among, as applicable, the Company and its affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant understands that the Company and the
Company's affiliates may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.   The Participant understands
that Data will be transferred to a designated third party external broker or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States or otherwise) may have different
data privacy laws and regulations and thus the level of data protection provided
may not be equivalent to the one offered in Participant’s country of
residence.  Where Data are to be transferred to a Third Country, as defined in
the EU General Data Protection Regulation (GDPR) no. 2016/679, or an
international organization, the Company and its affiliates shall ensure that the
level of data protection offered is equivalent to the one offered in the
Participant’s country of residence, especially if such country is part of the
European Economic Area; such level shall be in particular guaranteed, by
implementing adequate safeguards in the form of contractual arrangements between
the Company and such third parties recipients; in particular by executing
appropriate Standard Contractual Clauses (SCCs) as adopted and published by the
European Commission for that purpose. The Participant understands that if the
Participant resides outside the United States, the Participant may request at
any given time a list with the names and addresses of any potential third-party
recipients of the Data by contacting the Participant’s local human resources
representative.  The Participant authorizes the Company, the Company's selected
broker and any other third-party recipients which assist the Company with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Participant’s participation in
the Plan. A list of such third-party recipients is available upon request. The
Company undertakes to provide prior notice to the Participant of any changes to
the aforementioned list of third-party recipients; such changes to third-party
recipients will be accepted by the Participant unless reasonably objected to for
just cause. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan in accordance with applicable data protection laws and regulations,
as well as the Company’s policies on the retention and disposal of records in
effect from time to time.  The Participant understands that if the Participant
resides outside the United States, the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost and without providing any reason for such a withdrawal, by
contacting in writing the Participant’s local human resources
representative.  Further, the Participant understands that the Participant is

- 9 -

 

--------------------------------------------------------------------------------

 

 

providing the consents herein on a free and purely voluntary basis.  If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s employment status or service and career
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant options or other equity awards or administer or maintain
such awards.  Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative. The Participant is also entitled to lodge a complaint with the
competent Supervisory Authorities should he or she does not receive a reply or
is not otherwise satisfied with a reply received by the Company concerning the
exercise of his/her aforementioned rights.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

ALNYLAM PHARMACEUTICALS, INC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 




- 10 -

 

--------------------------------------------------------------------------------

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s 2018 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

Address:

 

 

 

 

 

 

 

- 11 -

 

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement
Granted Under 2018 Stock Incentive Plan

1.Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on            , 20[   ] (the “Grant Date”) to
[                  ], a director of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2018 Stock Incentive Plan (the “Plan”), a total of [                
 ] shares (the “Shares”) of common stock, $.01 par value per share, of the
Company (“Common Stock”) at $[          ] per Share.  Unless earlier terminated,
this option shall expire at 5:00 p.m., Eastern time, on the earlier of [insert
10 years from the date of grant] or three months following cessation of service
on the Board, provided that such three- month period shall be extended to five
years following cessation of service on the Board of Directors for any director
with five or more years of continuous service on the Board of Directors (the
“Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) as to [100% of the original number
of Shares on the first anniversary of the Grant Date] [33⅓% of the original
number of Shares on the first, second and third anniversary of the Grant Date]
subject to continuous service with the Company through each such anniversary.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

(b)Termination of Relationship with the Company.  If the Participant ceases to
provide services to the Company, the Participant may exercise this option
through the Final

Version May 2018

--------------------------------------------------------------------------------

 

 

Exercise Date, but only to the extent that the Participant was entitled to
exercise this option on the date of such cessation of services.

4.Transfer Restrictions.  

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant; provided,
however, that the Participant may make a gratuitous transfer of this option to
or for the benefit of any immediate family member, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if, with respect to such proposed transferee, the Company would be
eligible to use a Form S‑8 for the registration of the sale of the Shares under
the Securities Act of 1933, as amended; provided, further, that the Company
shall not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of this agreement and the Plan.  References to
the Participant, to the extent relevant in the context, shall include references
to authorized transferees.

5.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

6.Data Privacy Consent.  

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”).  By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Participant may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Participant shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

 

[Remainder of page intentionally left blank.]




- 2 -

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

ALNYLAM PHARMACEUTICALS, INC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 




- 3 -

 

--------------------------------------------------------------------------------

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s 2018 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

Address:

 

 

 

 

 

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Agreement

Granted Under 2018 Stock Incentive Plan

 

Name of Participant:

 

Number of shares of restricted common stock awarded:

 

Grant Date:

 

Alnylam Pharmaceuticals, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2018Stock Incentive Plan (the “Plan”) and the terms and conditions
contained in this Restricted Stock Agreement.  Electronic acceptance of this
Agreement pursuant to the Company’s instructions (including through an online
acceptance process) is acceptable.  Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

By:___________________________

[insert name and title]

Accepted and Agreed:

 

 

__________________________

[insert name of Participant]

 

 

 

Version May 2018

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Agreement

Granted Under 2018 Stock Incentive Plan

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Participant, as set forth on
the cover page of this Agreement, are as follows:

1.Issuance of Restricted Shares.

(a)The Restricted Shares are issued to the Participant, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of employment or other services rendered and to be rendered by the Participant
to the Company.

(b)The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Participant.  Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Company shall, if requested
by the Participant, issue and deliver to the Participant a certificate
representing the vested Restricted Shares.   The Participant agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2.Vesting.

(a)Vesting Schedule.  Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:  [  ]% of the total number of Restricted Shares shall vest on the
first anniversary of the Grant Date and [    ]% of the total number of
Restricted Shares shall vest at the end of each successive [     ] period
following the first anniversary of the Grant Date, through and including the
[        ] anniversary of the Grant Date.  Any fractional number of Restricted
Shares resulting from the application of the foregoing percentages shall be
rounded down to the nearest whole number of Restricted Shares.

(b)Acceleration of Vesting.  Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective (i) immediately prior to a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan), and (ii) immediately upon the Participant’s death if the
Participant dies while he or she is an employee or officer of, or consultant or
advisor to, the Company or any Subsidiary (an “Eligible Participant”).  

 

3.

Forfeiture of Unvested Restricted Shares Upon Termination of Relationship with
the Company.

In the event that the Participant ceases to be an Eligible Participant for any
reason or no reason, with or without cause, all of the Restricted Shares that
are unvested as of the time of such termination from the Company, as well as any
Accrued Dividends (as defined below) declared by the Company with respect to
such unvested Restricted Shares, shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant,

 

--------------------------------------------------------------------------------

 

 

effective as of such termination of service.  The Participant hereby authorizes
the Company to take any actions necessary or appropriate to cancel any
certificate(s) representing forfeited Restricted Shares and transfer ownership
of such forfeited Restricted Shares to the Company; and if the Company or its
transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Participant
shall promptly execute and deliver the same to the Company.  The Participant
shall have no further rights with respect to any Restricted Shares, or any
Accrued Dividends with respect to such Restricted Shares, that are so
forfeited.  If the Participant is employed by or provides services to a
subsidiary of the Company, any references in this Agreement to employment or
services with the Company shall instead be deemed to refer to employment or
service with such subsidiary.

4.Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Participant may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation).  The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

5.Restrictive Legends.  

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Participant shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6.Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote

- 2 -

 

--------------------------------------------------------------------------------

 

 

the Restricted Shares and act in respect of the Restricted Shares at any meeting
of shareholders.  Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7.Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  

8.Tax Matters.  

(a)Acknowledgments; Section 83(b) Election.  The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares.  The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares and any Accrued Dividends
with respect to such Restricted Shares.  The Participant acknowledges that he or
she has been informed of the availability of making an election under Section
83(b) of the Internal Revenue Code, as amended, with respect to the issuance of
the Restricted Shares and that the Participant has decided not to file a Section
83(b) election.

(b)Withholding. The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares.  On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Participant of the amount of withholding taxes due with respect to the vesting
of the Restricted Shares that vest on such date; provided, however, that the
total tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income), unless withholding at a higher rate would not result in adverse
accounting treatment (in which case such withholding shall not exceed maximum
statutory withholding rates). The Participant shall satisfy such tax withholding
obligations by transferring to the Company, on each date on which Restricted
Shares vest under this Agreement, such number of Restricted Shares that vest on
such date as have a fair market value (calculated using the last reported sale
price of the common stock of the Company on the NASDAQ National Market on the
trading date immediately prior to such vesting date) equal to the amount of the
Company’s tax withholding obligation in connection with the vesting of such
Restricted Shares.  Such delivery of Restricted Shares to the Company shall be
deemed to happen automatically, without any action required on the part of the
Participant, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery.

- 3 -

 

--------------------------------------------------------------------------------

 

 

9.Data Privacy Consent.

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”).  By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Participant may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Participant shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

10.Miscellaneous.

(a)Authority of Compensation Committee.  In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan.  All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b)No Right to Continued Service Relationship.  The Participant acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by or service to the Company,
this Agreement does not constitute an express or implied promise of continued
employment or service or confer upon the Participant any rights with respect to
continued employment by or service to the Company.

(c)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d)Participant’s Acknowledgments.  The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.  

 

- 4 -

 

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Unit Award Agreement
Granted Under 2018 Stock Incentive Plan

Name of Grantee:

______________________

No. of Restricted Stock Units

______________________

Grant Date:

______________________

Pursuant to the Alnylam Pharmaceuticals, Inc. 2018 Stock Incentive Plan as
amended through the date hereof (the “Plan”), Alnylam Pharmaceuticals, Inc (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $0.01 per share (the “Stock”) of
the Company.

1.

Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2.

Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee or officer
of, or consultant or advisor to, the Company or a Subsidiary (an “Eligible
Participant”) on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.

Incremental Number of
Restricted Stock Units Vested

Vesting Date

____________ (        %)

  

____________

 

 

____________ (        %)

  

____________

 

 

____________ (        %)

  

____________

 

 

____________ (        %)

  

____________

 

 

 

Notwithstanding the foregoing, this award will become fully vested in the event
the Grantee dies while he or she is an Eligible Participant prior to the Final
Vesting Date.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

Version May 2018

--------------------------------------------------------------------------------

 

 

3.

Termination of Relationship with the Company. If the Grantee ceases to be an
Eligible Participant for any reason other than death prior to the satisfaction
of the vesting conditions set forth in Paragraph 2 above, any Restricted Stock
Units that have not vested as of such date shall automatically and without
notice terminate and be forfeited, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.

4.

Issuance of Shares of Stock. As soon as practicable following each Vesting Date
(but in no event later than two and one-half months after the end of the year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

5.

Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.

Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required tax withholding obligation to be satisfied, in whole or in part, by (i)
withholding from shares of Stock to be issued to the Grantee a number of shares
of Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due or (ii) requiring the Grantee to sell sufficient shares to cover the
withholding amount.  

7.

Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.

8.

No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment or other service relationship and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment or other service relationship of
the Grantee at any time.

9.

Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning such subject matter.

10.

Data Privacy Consent. In order to administer the Plan and this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number,

- 2 -

 

--------------------------------------------------------------------------------

 

 

home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). By entering into this Agreement, the Grantee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

11.

Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

ALNYLAM PHARMACEUTICALS, INC

 

 

 

 

By:

 

 

 

 

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:  

 

  

 

 

 

  

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

- 3 -

 